DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3. 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	The information disclosure statement (IDS) forms were submitted on 04/14/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 8, and 13-16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458) in view of Kurata (2009/0257498 A1) and Socek et al (2015/0334398 A1).
Regarding claims 1 and 15-16, Kunitake et al discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer (Fig. 41; col. 1, lines 16-23) to function as the following, and an image processing apparatus/method comprising:
a determination unit (138) configured to obtain a pixel value of the same pixel position (implicit emphasized) from a plurality of images (Fig. 8; col. 12, lines 14-20; col. 34, lines 11-12); 
a setting unit configured to set a compression coding parameter of an image, in order to accomplish desired image quality in response to relationship between degradation degrees (Fig. 7; col. 7, lines 64-67; col. 8, lines 1-33); and
determining, a frequency distribution of pixel values, in order to determine degree of input image effect, such as pseudo contour and block distortion (col. 34, lines 4-12).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize determining, based on the frequency distribution of the obtained pixel value, the pixel value, in order to determine degree of input image effect, such as pseudo contour and block distortion, and subsequently accomplish desired image quality.
Kunitake et al does not seem to particularly disclose:
determining, based on the frequency distribution of the obtained pixel value, an amount of movement in the pixel position in a background image; and
the setting unit configured to set the compression coding parameter to the background image,
wherein in a specific region in the background image, the setting unit sets the compression coding parameter corresponding to an amount of movement of a pixel belonging to the specific region.



However, Kurata teaches image processing apparatus/method at least comprising 
determining, an amount of movement in the pixel position in a background image, in order to calculate a motion vector representing a motion applied to the entire screen image between the target frame and the reference frame from the determined global motion representative of deformation applied to the entire image (abs.; paras. [0063], [0066]).
Furthermore, Socek et al teaches content adaptive background foreground segmentation for video coding comprising:
a setting unit configured to set a compression coding parameter (Qp) to a background image, wherein in a specific region (ROI, object) in the background image, the setting unit sets a compression coding parameter (Qp) corresponding/belonging to the specific region, in order to improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality (abs.; paras. [0168], [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Kurata and Socek et al’s teachings as above so as to determine, based on the frequency distribution of the obtained pixel value, the amount of movement in the pixel position in the background image, and the setting unit sets the compression coding parameter to the background image, wherein in the specific region in the background image, the setting unit sets the compression coding parameter corresponding to the amount of movement of the pixel belonging to the specific region, in order to calculate a motion vector representing a motion applied to the entire screen image between the target frame and the reference frame from the determined global motion representative of deformation applied to the entire image, and improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality.
Regarding claim 8, Socek et al teaches:
an extraction unit configured to extract a foreground region from an image to be a target of compression coding (paras. [0033-0035], [0042-0043]); and
a compression coding unit (Fig. 1) configured to compression-code the foreground region by using a compression coding parameter for the foreground region, and compression-code a region, which excludes the foreground region in the image, by using a compression coding parameter set to a correspondence region which corresponds to the region in the background image (paras. [0045-0047], [0097-0098]).


Regarding claim 13, Kurata et al teaches a distribution/output unit configured to distribute a result of the compression coding (20) by the compression coding unit (Fig. 1).
Regarding claim 14, Kurata et al teaches an image capturing unit, wherein the plurality of images and the image to be the target of compression coding are images captured by the image capturing unit (Fig. 1; para. [0040]).

8.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 1 above, and further in view of Jerdev (2009/0027517 A1).
Regarding claim 2, the combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose a pixel value with a highest frequency in the frequency distribution of the obtained pixel value.
However, Jerdev teaches apparatus/method for image processing comprising a compression technique of a predictor unit (410B) entails rounding the pixel data to the nearest multiple of 2 and then entropy encoding the quantized pixel data, wherein the preset entropy encoding table respectively assigns 2-bit representations of 00, 01, and 11 to pixel values with (three) highest frequency, so as to compress the image line data, which would permit reduction in the size of the line buffer (abs.; para. [0033]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Jerdev’s teaching as above so as to compress the image line data, which would permit reduction in the size of the line buffer.

9.	Claim 3 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 1 above, and further in view of Alshin et al (2012/0195379 A1), Jerdev (2009/0027517 A1), and Mitsuhashi (2010/0121826 A1).
Regarding claim 3, Kunitake et al discloses determining, the frequency distribution of the obtained pixel values as discussed above.
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in the background image as discussed above.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein the determination unit obtains a total value of frequency corresponding to a pixel value with a highest frequency and frequency corresponding to a pixel value neighboring the pixel value with the highest frequency in the frequency distribution of the obtained pixel value, and determines, as the amount of movement in the pixel position in the background image, a reciprocal of a ratio of the total value to a total number of frequencies in the frequency distribution.
However, Alshin et al teaches apparatus/method for encoding/decoding images comprising generating frequency corresponding to a pixel value neighboring the pixel value with the highest frequency, in order to encode and decode an image which may improve image compression efficiency by predicting a transformation coefficient in a frequency domain (paras. [0215], [0007]).
Furthermore, Jerdev teaches apparatus/method for image processing comprising a compression technique of a predictor unit (410B) entails rounding the pixel data to the nearest multiple of 2 and then entropy encoding the quantized pixel data, wherein the preset entropy encoding table respectively assigns 2-bit representations of 00, 01, and 11 to pixel values with (three) highest frequency, so as to compress the image line data, which would permit reduction in the size of the line buffer (abs.; para. [0033]).
Moreover, Mitsuhashi teaches a data collection system comprising a ratio of a total value to a total number of frequencies in a frequency distribution, in order to reduce the communication amount at the moment of collecting the data from a plurality of the appliances, make a speed of a recompressing process at the moment of furthermore recompressing the compressed data being collected fast, and enhance a speed of the collecting process of the data and a speed of the operating process of the collected data (paras. [0221], [0011]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Alshin et al, Jerdev, and Mitsuhashi’s teachings as above so that the determination unit obtains the total value of frequency corresponding to the pixel value with the highest frequency and frequency corresponding to the pixel value neighboring the pixel value with the highest frequency in the frequency distribution of the obtained pixel value, and determines, as the amount of movement in the pixel position in the background image, a reciprocal of the ratio of the total value to the total number of frequencies in the frequency distribution, in order to encode and decode an image which may improve image compression efficiency by predicting a transformation coefficient in a frequency domain, compress the image line data, which would permit reduction in the size of the line buffer, reduce the communication amount at the moment of collecting the data from a plurality of the appliances, make a speed of a recompressing process at the moment of furthermore recompressing the compressed data being collected fast, and enhance a speed of the collecting process of the data and a speed of the operating process of the collected data.

10.	Claim 4 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 1 above, and further in view of Yamamoto (5,907,362).
Regarding claim 4, Kunitake et al discloses determining, the frequency distribution of pixel values as discussed above.
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose determining, as the amount of movement in the pixel position in the background image, a reciprocal of a ratio of a highest frequency in the frequency distribution of the obtained pixel value to a total number of frequencies in the frequency distribution.
However, Yamamoto teaches picture coding apparatus comprising a ratio between high-frequency range activity accumulation value and total-frequency-range activity accumulation value, and determining the quantization step (coding parameter) to be used in the quantizing means based on the selected quantization step (abs.; col. 3, lines 1-22)
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Yamamoto’s teaching as above so as to determine, as the amount of movement in the pixel position in the background image, the reciprocal of the ratio of the highest frequency in the frequency distribution of the obtained pixel value to the total number of frequencies in the frequency distribution, in order to subsequently determine a quantization step (coding parameter) to be used in the quantizing means/devices based on the selected quantization step and a difference quantization step.

11.	Claims 5-6 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 1 above, and further in view of Holland et al (2019/0261001 A1) and Yamaguchi (2013/0070110 A1).
Regarding claim 5, Socek et al teaches segmenting the background image (paras. [0043-0044], [0046], [0050]). 
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
Moreover, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose the setting unit setting a larger quantization parameter (Qp) value as an average value of amounts of movement in pixels belonging to the unit region increases.
However, Yamaguchi teaches imaging device/method comprising 
compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and an average value of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp, in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated (abs.; paras. [0076], [0010]). 
Furthermore, Holland et al teaches encoding video using palette prediction comprising: 
a quantization parameter (Qp) that is a value that is used to divide the coefficients of the current frame in order to obtain values for the target frame size, and a higher Qp may result in more zero coefficients that do not have to be encoded to reduce the bitrate at the expense of quality, wherein the Qp can be decreased in areas of static motion or low motion and increased in region/area of high motion, respectively, in order to blur details and enhance encoding accordingly, improve the performance, quality, and extensibility of hardware video encoders, and enable High Efficiency Video Coding (HEVC)-class video encoding to be implemented using hardware that efficiently encodes screen content (paras. [0042], [0012-0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to further incorporate/combine Holland et al’s teaching as above so that the setting unit sets the larger (increase) quantization parameter value as the average value of amounts of movement in pixels belonging to the unit region increases, in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated, blur details and enhance encoding accordingly, improve the performance, quality, and extensibility of hardware video encoders, and enable High Efficiency Video Coding (HEVC)-class video encoding to be implemented using hardware that efficiently encodes screen content.
Regarding claim 6, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
Furthermore, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Moreover, Yamaguchi teaches imaging device/method comprising 
compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and an average value of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp, in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated (abs.; paras. [0076], [0010]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to realize/recognize, wherein the quantization parameter value to be set to the unit region which belongs to the specific region is the quantization parameter value based on the quantization parameter value for the specific region and the average value of the amounts of movement in the pixels belonging to the unit region fur substantially the same reasons/rational as discussed above.

12.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), Holland et al (2019/0261001 A1), and Yamaguchi (2013/0070110 A1) as applied to claim 5 above, and further in view of NISHITANI et al (2014/0286403 A1).
Regarding claim 7, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
Furthermore, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Moreover, Yamaguchi teaches compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and the average value of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp as discussed above. 
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein the quantization parameter value to be set to the unit region which belongs to the specific region is a quantization parameter value based on a difference, between a quantization parameter value for the specific region and a quantization parameter value for a foreground region, and the average value of the amounts of movement in the pixels belonging to the unit region.
However, NISHITANI et al teaches moving picture coding/decoding device comprising: 
a differential quantization parameter generation unit (111) configured to generate a differential quantization parameter based on a difference between a (first) compression coding parameter (quantization parameter) and a (second) compression coding parameter (quantization parameter), (paras. [0012], [0008]).
Furthermore, Socek et al teaches:
an extraction unit configured to extract a foreground region from an image to be a target of compression coding (paras. [0033-0035], [0042-0043]); and
a compression coding unit (Fig. 1) configured to compression-code the foreground region by using a compression coding parameter for the foreground region, and compression-code a region, which excludes the foreground region in the image, by using a compression coding parameter set to a correspondence region which corresponds to the region in the background image, in order to improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality (paras. [0045-0047], [0097-0098], [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine NISHITANI et al and Socek et al’s teachings as above so that the quantization parameter value to be set to the unit region which belongs to the specific region is the quantization parameter value based on the difference, between the quantization parameter value for the specific region and the quantization parameter value for the foreground region, and the average value of the amounts of movement in the pixels belonging to the unit region, in order to provide a technology for improving the coding efficiency by reducing the coding amount of the quantization parameter of a processing target block in moving picture coding, and improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality.
13.	Claim 9 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 8 above, and further in view of Aristarkhov et al (2020/0128242 A1).
Regarding claim 9, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
Furthermore, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Moreover, Socek et al teaches:
extracting the foreground region (Qp) from the image to be the target of compression coding and the compression coding unit configured to compression-code the foreground region by using the compression coding parameter for the foreground region, and compression-code the region, by using the compression coding parameter set to the correspondence region which corresponds to the region in the background image as discussed above.
Moreover, Socek et al teaches that Qp may be adjusted to decrease the image quality of the foreground relative to the background or to decrease the image quality of a portion of the foreground relative to other portions of the foreground and/or background, wherein the Qp may be adjusted to increase the image quality of the background relative to the foreground or a portion of the background (non-specific region) relative to other areas of the background and/or the foreground.
Moreover, Yamaguchi teaches compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and the average value (Qp) of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp as discussed above. 
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein in a case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit will control the first compression coding parameter for the foreground region, the second compression coding parameter for a region corresponding to the specific region in the background image in the image to be the target of compression coding, and the third compression coding parameter for a region corresponding to the non-specific region in the background image in the image to be the target of compression coding. 
However, Aristarkhov et al teaches look ahead rate control for video encoding comprising:
a methodology for adaptive bit rate control, based on encoding parameters, wherein the methodology provides improved bit rate control of multi-channel video encoding by exploiting the early availability of encoding statistics from channels at a lower target bit rate for use in the encoding of higher resolution channels, in order to allow for multiple encoding processes to be run concurrently on the same media content, to generate optimized rate control quantization parameters (i.e., greater quantization used to achieve lower bit rates) on a per frame basis which can be shared between channels to achieve bit rate targets.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Aristarkhov et al’s teachings as above so that in the case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit could control a first compression coding parameter for the foreground region, a second compression coding parameter for a region corresponding to the specific region in the background image in the image to be the target of compression coding, and a third compression coding parameter for a region corresponding to a non-specific region in the background image in the image to be the target of compression coding, in order to allow for multiple encoding processes to be run concurrently on the same media content, to generate optimized rate control quantization parameters (i.e., greater quantization used to achieve lower bit rates) on a per frame basis which can be shared between channels to achieve bit rate targets.

14.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Aristarkhov et al (2020/0128242 A1) as applied to claim 9 above, and further in view of NISHITANI et al (2014/0286403 A1).
Regarding claim 10, Socek et al teaches:
extracting the foreground region from the image to be the target of compression coding and the compression coding unit configured to compression-code the foreground region by using the compression coding parameter for the foreground region, and compression-code the region, by using the compression coding parameter set to the correspondence region which corresponds to the region in the background image as discussed above.
Aristarkhov et al teaches look ahead rate control for video encoding comprising:
a methodology for adaptive bit rate control, based on encoding parameters, wherein the methodology provides improved bit rate control of multi-channel video encoding by exploiting the early availability of encoding statistics from channels at a lower target bit rate for use in the encoding of higher resolution channels as discussed above.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein in the case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit executes control to reduce a difference between the first compression coding parameter and the second compression coding parameter and the third compression coding parameter. 
However, NISHITANI et al teaches moving picture coding/decoding device comprising: 
the coding amount control including a target coding amount (T) that is determined for each frame, for example, in a case where the target bitrate of a moving picture is 5 Mbps, and there are one I picture, three P pictures, 11 reference B pictures, and 15 non-reference B pictures, when the target coding amounts of picture types are denoted by Ti, Tp, Tbr, and Tb, Ti=400 kbit, Tp=300 kbit, Tbr=200 kbit, and Tb=100 kbit in a case where the target coding amounts are desired to be controlled such that the ratio Ti:Tp:Tbr:Tb = 4:3:2:1 (paras. [0114-0117]); and
a differential quantization parameter generation unit (111) configured to generate a differential quantization parameter based on a difference between a (first) compression coding parameter (quantization parameter) and a (second) compression coding parameter (quantization parameter), in order to provide a technology for improving the coding efficiency by reducing the coding amount of the quantization parameter of a processing target block in moving picture coding (paras. [0012], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Aristarkhov et al’s teachings as above, wherein in the case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit executes control to reduce the difference between the first compression coding parameter and the second compression coding parameter and the third compression coding parameter, in order to provide a technology for improving the coding efficiency by reducing the coding amount of the quantization parameter of a processing target block in moving picture coding.

15.	Claim 11 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Aristarkhov et al (2020/0128242 A1) as applied to claim 9 above, and further in view of NISHITANI et al (2014/0286403 A1).
Regarding claim 11, Kurata teaches determining, the amount of movement in the pixel position in the background image, as discussed above.
Socek et al teaches extracting the foreground region from the image to be the target of compression coding and the compression coding unit configured to compression-code the foreground region by using the compression coding parameter for the foreground region, and compression-code the region, by using the compression coding parameter set to the correspondence region which corresponds to the region in the background image as discussed above.
Furthermore, Aristarkhov et al teaches look ahead rate control for video encoding comprising:
a methodology for adaptive bit rate control, based on encoding parameters, wherein the methodology provides improved bit rate control of multi-channel video encoding by exploiting the early availability of encoding statistics from channels at a lower target bit rate for use in the encoding of higher resolution channels.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein in a case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit executes control to reduce a degree of contribution of the amount of movement in a pixel belonging to the specific region to the second compression coding parameter.
However, NISHITANI et al teaches moving picture coding/decoding device comprising: 
the coding amount control including a target coding amount (T) that is determined for each frame, for example, in a case where the target bitrate of a moving picture is 5 Mbps, and there are one I picture, three P pictures, 11 reference B pictures, and 15 non-reference B pictures, when the target coding amounts of picture types are denoted by Ti, Tp, Tbr, and Tb, Ti=400 kbit, Tp=300 kbit, Tbr=200 kbit, and Tb=100 kbit in a case where the target coding amounts are desired to be controlled such that the ratio Ti:Tp:Tbr:Tb = 4:3:2:1 (paras. [0114-0117]); and
a differential quantization parameter generation unit (111) configured to generate a differential quantization parameter based on a difference between a (first) compression coding parameter (quantization parameter) and a (second) compression coding parameter (quantization parameter), in order to provide a technology for improving the coding efficiency by reducing the coding amount (e.g., a degree of contribution) of the quantization parameter of a processing target block in moving picture coding (paras. [0012], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to further incorporate/combine NISHITANI et al’s teachings as above, wherein in a case in which the bit rate of the compression coding by the compression coding unit is lower than the target bit rate, the compression coding unit executes control to reduce the degree of contribution of the amount of movement in the pixel belonging to the specific region to the second compression coding parameter, in order to provide a technology for improving the coding efficiency by reducing the coding amount (reducing the degree of contribution) of the quantization parameter of the processing target block in moving picture coding.

16.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), and Socek et al (2015/0334398 A1) as applied to claim 8 above, and further in view of Chen et al (9,788,015 B2).
Regarding claim 12, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Socek et al further teaches the compression coding unit using the compression coding parameter for the foreground region, and setting the correspondence region which corresponds to the region in the background image as discussed above.
The combination of Kunitake et al, Kurata, and Socek et al does not seem to particularly disclose, wherein in a case in which the image to be the target of the compression coding is an I-frame, which does not depend on the amount of movement in the pixel belonging to the specific region (I-frame inherently does not depend on any movement in the pixel belonging to any region, because I frame is an independent frame as defined in MPEG-n or H.263 standard), to perform compression coding of the correspondence region corresponding to the specific region in the image, and 
in a case in which the image to be the target of compression coding is a P-frame, the compression coding unit will use a compression coding parameter, which depends on the amount of movement in the pixel belonging to the specific region in the image (P-frame inherently does depend on a movement in the pixel belonging to any region, because P frame is a dependent frame as defined in MPEG-n or H.263 standard).
Furthermore, as an additional support, Chen et al teaches video coding with large macroblocks comprising:
for block-based video coding, a video frame may be partitioned into macroblocks, wherein each macroblock can be further partitioned, and macroblocks in an intra-coded frame is encoded, wherein macroblocks in an inter-coded (P or B) frame use spatial prediction with respect to neighboring macroblocks in the same frame or temporal prediction with respect to other reference frames, so as to perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences (col. 1, lines 38-48; col. 15, lines 43-53).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Chen et al’s teaching as above so that in the case in which the image to be the target of the compression coding is the I-frame, to perform compression coding of the correspondence region corresponding to the specific region in the image, and 
in the case in which the image to be the target of compression coding is a P-frame, the compression coding unit could use the compression coding parameter, which depends on the amount of movement in the pixel belonging to the specific region to perform compression coding of the correspondence region corresponding to the specific region in the image, in order to perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences.

					Conclusion
17.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Zhou et al (2011/0274162 A1), Coding unit Q parameters in video coding.
Note:	Zhou et al teaches a compression coding parameter (quantization parameter) is coded as a difference between a first quantization parameter for a coding unit in the largest coding unit and a second quantization parameter for a left spatially neighboring coding unit of the coding unit.
B)	Hannuksela et al (7,206,456 B2), video coding and decoding.
Note:	Hannuksela et al teaches a setting unit configured to set a compression coding parameter (Qp, frame rate, resolution, size) to a background image (col. 17, see Table, Qpb).

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

19.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483